     Case 2:90-cv-00520-KJM-DB Document 7030 Filed 01/22/21 Page 1 of 7


 1   XAVIER BECERRA, State Bar No. 118517                    HANSON BRIDGETT LLP
     Attorney General of California                          PAUL B. MELLO, State Bar No. 179755
 2   MONICA N. ANDERSON, State Bar No. 182970                SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                       LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN, State Bar No. 220909                   DAVID C. CASARRUBIAS, State Bar No. 321994
     Supervising Deputy Attorney General                       1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931                   Walnut Creek, CA 94596
     KYLE A. LEWIS, State Bar No. 201041                        Telephone: (925) 746-8460
 5   LUCAS HENNES, State Bar No. 278361                         Fax: (925) 746-8490
     NAMRATA KOTWANI, State Bar No. 308741                      E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                                Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                                        ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                              GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7323                              ROBINS KAPLAN LLP
      Fax: (916) 324-5205                                      2049 Century Park East, Suite 3400
 9    E-mail: Lucas.Hennes@doj.ca.gov                          Los Angeles, CA 90067-3208
     Attorneys for Defendants                                  Telephone: (310) 552-0130
10                                                             Fax: (310) 229-5800
                                                               E-mail: RSilberfeld@RobinsKaplan.com
11                                                            Special Counsel for Defendants

12                             IN THE UNITED STATES DISTRICT COURT

13                          FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                       SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                               2:90-cv-00520 KJM-DB (PC)
17
                                             Plaintiffs, TENTH JOINT UPDATE ON THE
18                                                       WORK OF THE COVID-19 TASK
                    v.                                   FORCE
19

20   GAVIN NEWSOM, et al.,

21                                        Defendants.

22

23         At the June 26, 2020 status conference, the Court directed the parties to file a joint report

24   with updates “on the work of the Task Force” by July 15, 2020 and “every two weeks thereafter.”

25   (ECF No. 6741.) The Court modified this schedule on August 26, 2020, directing the parties to

26   file COVID-19 Task Force updates every other Friday by 12:00 p.m., beginning on August 28,

27   2020. (ECF No. 6837.) On September 25, 2020, the Court extended the deadline to file the sixth

28   joint update to October 2, 2020 at 12:00 p.m. and directed that further joint updates be filed every
     [3677874.6]                                     1
                         Tenth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7030 Filed 01/22/21 Page 2 of 7


 1   four weeks. (ECF No. 6886.) This report provides the parties’ tenth COVID-19 Task Force joint

 2   update and covers issues discussed since the ninth joint update filed on January 6, 2021. This

 3   report covers the Forty-Fourth (January 19) COVID-19 Task Force meeting 1 and various small

 4   workgroup meetings between representatives from Defendants and the Special Master’s team.

 5   Unless otherwise indicated, the small workgroup meetings include members of Defendants’

 6   leadership and the Special Master’s team, and not Plaintiffs. The Special Master holds meetings

 7   with Plaintiffs to update them on the status of the workgroups.

 8   I.     UPDATE REGARDING COVID-19 CASES IN CDCR AND DSH
 9            A.      CDCR’s Report On COVID-19 Cases, Testing, and Vaccines

10            The following table shows CDCR’s report on the total number of confirmed COVID-19

11   cases, currently active, resolved to date, currently hospitalized, hospitalized to date, deaths to

12   date, and the number and percentage of those cases who are Coleman class members and their

13   level of care.

14           COVID              Total               MHSDS Patients Only                  MHSDS patients
             Result            Patients                                                   as % of total
15

16        Active +
          Resolved 2
17        TOTAL               45,699
          Active +
18        Resolved
          (as of 1/21/21
19        at 1:50 pm)
20        Currently           75            30 (19 CCCMS, 10 EOP, 1 ICF)                        40%
          Hospitalized
21        (as of 1/18/21)
          Cumulative          1,219         425 (346 CCCMS, 70 EOP, 9 ICF)                      35%
22        Hospitalized
          (as of 1/18/21)
23
          Deaths (as of       179           67 (59 CCCMS, 7 EOP, 1 MHCB)                        37%
24        1/15/21)
25

26            1
                   After the Forty-Third meeting, the Special Master modified the schedule for holding Task
     Force meetings to take place every other week.
27               2
                   Due to server issues, Defendants were unable to download and tabulate data on active
     and resolved COVID-19 cases by the filing deadline. Some of the data can be viewed at
28   https://www.cdcr.ca.gov/covid19/population-status-tracking/.
     [3677874.6]                                          2
                            Tenth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7030 Filed 01/22/21 Page 3 of 7


 1          CDCR reports the above hospitalization numbers include re-admissions of some patients

 2   who were discharged and then re-admitted. It also reports that the numbers exclude patients who

 3   were COVID-19 positive and admitted to outside hospitals for reasons other than COVID-19.

 4          According to CDCR, as of January 19, it had tested 116,167 unique incarcerated people

 5   and formerly incarcerated people, approximately 39% of whom have tested positive, and 92,425

 6   of whom are still in CDCR custody. Of the total number of currently in-custody prisoners tested,

 7   28,984 or 31% of those tested were part of the MHSDS. CDCR’s rate of tests per 1,000

 8   incarcerated people (972.4 per 1,000) is lower than the rates in California (987.7 per 1,000) and

 9   higher than the United States as a whole (860.1 per 1,000); according to CDCR’s publicly

10   available Population COVID-19 Tracking dashboard reports, as of January 19, 2021, CDCR’s

11   rate of confirmed cases per 1,000 incarcerated people (477.6 per 1,000) is higher than the rates in

12   California (77.3 per 1,000) and the United States (73.6 per 1,000).

13          As of January 20, 2021, CDCR has designated thirty-four of thirty-five institutions as

14   closed to movement of incarcerated people not considered “resolved” COVID-19 patients. The

15   closed designations for California Correctional Women’s Facility, North Kern State Prison, and

16   Wasco State Prison are qualified by an exception for Reception Center intake.

17         As of December 22, 2020, CDCR has begun distribution of COVID-19 vaccine. As of

18   January 20, 2021, 26,440 individuals have received the first round of vaccines statewide. CDCR

19   has so far administered at least the first of two vaccine doses to 21,793 staff. Defendants initially

20   prioritized staff vaccinations by age bracket, and have since moved on to offering vaccination to

21   all staff who work at the institutions. As of January 20, 2021, CDCR has administered first

22   vaccine doses to approximately 4,647 incarcerated patients, and the acceptance rate for

23   incarcerated patients is approximately 80%. CDCR confirmed that some patients have begun to

24   receive their second vaccine doses. Defendants initially offered vaccination to all COVID-19

25   naïve patients at skilled nursing facilities including all of CMF and CHCF, and certain units at

26   CCWF. Subsequently, Defendants offered vaccination to patients age 65 or greater at all CDCR

27   institutions and anticipate first doses for this group will be completed this week. Defendants

28   indicated that their next focus will be to offer vaccination to all COVID-19 naïve patients who
     [3677874.6]                                        3
                        Tenth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7030 Filed 01/22/21 Page 4 of 7


 1   have a weighted risk score of 6 or greater, then to all COVID-19 naïve patients with a weighted

 2   risk score of 3-5, then to the rest of the COVID-19 naïve population, and eventually to the entire

 3   CDCR population. Defendants noted that they have had to closely manage the vaccine supply

 4   due to limited quantity and authority to move vaccine between populations, but these challenges

 5   have not forced a stop to vaccinations.

 6             A.   DSH Report Regarding COVID-19 Cases, Facilities, and Vaccines
 7             At the January 19, 2021 Task Force meeting, DSH reported that it has begun offering

 8   vaccination to all patients across its five hospitals and has made vaccination information publicly

 9   available at the following website: https://www.dsh.ca.gov/COVID-19/Vaccination.html. DSH

10   reports it started offering vaccination to high-risk patients and has now opened up vaccination to

11   all patients. DSH’s website reports, as of January 14, 2021, a total of 2,176 vaccines have been

12   administered to patients and 6,224 vaccines have been administered to staff, including some

13   second doses.

14             As of January 19, 2021, DSH has performed 53,294 tests on a cumulative total of 6,731

15   patients across all five hospitals. A total of 1,641 patients (including non-Coleman patients) and

16   1,744 staff have tested positive to date, with a total of 204 patients and 223 staff testing positive

17   in the past 14 days across the five hospitals. A total of 48 patients have died to date, none of

18   whom are Coleman class members.

19             As of January 19, 2021, DSH-Atascadero has had a cumulative total of 17 COVID-19

20   positive Coleman patients. Currently, 2 Coleman patients are symptomatic or positive for

21   COVID-19. As of January 15, 2021, DSH-Atascadero has 19 housing units on quarantine,

22   including Coleman units 23 and 33, due to positive staff or patient exposures. Coleman unit 24

23   was released from quarantine on December 22, 2020, and Coleman unit 30 was released from

24   quarantine January 7, 2021. DSH-Atascadero has two isolation units active.

25             As of January 19, 2021, DSH-Coalinga has not had any COVID-19 positive Coleman

26   patients. As of January 15, 2021, DSH-Coalinga has 21 housing units on quarantine. The

27   Coleman unit was released from quarantine on January 4, 2021. Temporary housing in the

28
     [3677874.6]                                          4
                           Tenth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7030 Filed 01/22/21 Page 5 of 7


 1   gymnasium was deactivated on December 17, 2020. DSH-Coalinga has three isolation units

 2   active.

 3             As of January 19, 2021, DSH-Patton has had a cumulative total of 2 COVID-19 positive

 4   Coleman patients. Currently, 1 Coleman patient is symptomatic or positive for COVID-19. As

 5   of January 15, 2021, DSH-Patton has 27 housing units on quarantine, including the Coleman unit,

 6   Unit 33, due to positive staff exposure. DSH-Patton has three isolation units active.

 7   II.       UPDATES ON DSH CENSUS, WAITLIST, AND ADMISSIONS
 8                 Since DSH lifted its temporary suspension of admissions effective April 16, 2020, DSH

 9   has admitted a total of 144 Coleman class members, including two since the last Task Force

10   update filed on January 6, 2021. Both transferred patients are “resolved” COVID-19 cases who

11   are considered currently presumptively immune. As of January 20, 2021 there were 158 Coleman

12   class members at DSH-Atascadero (with 97 available beds and 1 bed on hold), 32 at DSH-

13   Coalinga (with 18 available beds), and 12 at DSH-Patton (with 18 available beds). On

14   January 12, 2021, due to a surge in COVID-19 cases, DSH suspended admissions of all patient

15   categories for 30 days except for Coleman patients and patients categorized as Offenders with

16   Mental Health Disorders.

17                 As of January 20, 2021, Defendants report there are 27 patients awaiting admission to

18   DSH-Atascadero, DSH-Coalinga, and DSH-Patton, including 23 ICF patients awaiting admission

19   for more than 30 days. Of the 27 patients awaiting admission to DSH-Atascadero, DSH-

20   Coalinga, and DSH-Patton, all are housed at institutions CDCR has closed to movement.

21                 At the January 21, 2021 Task Force meeting, Plaintiffs inquired about what appears to be

22   a slowing rate of referrals from CDCR to DSH, with only six new referrals made in the last four

23   weeks. Members of the CDCR small workgroup noted that this was a topic of discussion in the

24   prior week and that CDCR expects to provide more detailed information.

25                 Also at the January 21, 2021 Task Force meeting, Defendants reported that they plan to

26   meet internally to discuss planning for how transfers of vaccinated patients will be handled,

27   including the timing of transfers for patients who have received their first dose and are awaiting

28   their second dose.
     [3677874.6]                                             5
                              Tenth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7030 Filed 01/22/21 Page 6 of 7


 1   III. UPDATES ON THE CDCR AND DSH SMALL WORKGROUP ACTIVITIES.

 2         The Special Master’s experts have held small workgroups with CDCR and DSH leadership,

 3   without Plaintiffs or Defendants’ counsel, focused on specific topics.

 4         A.    CDCR Workgroup
 5          The CDCR small workgroup discussed the Positive Behavior Support Team (PBST)

 6   program at CHCF, which CDCR confirmed continues to operate with some restructuring. The

 7   small workgroup also discussed that CDCR is not currently including any ISUDT hours in its

 8   tracking of EOP group hours, and CDCR confirmed it would provide additional information once

 9   such a tracking system is developed. The small workgroup also continued to discuss the ICF and

10   acute waitlists and lengths of stays, as well as policies that are in development, including the draft

11   STEP policy, draft medication nonadherence policy, updated transfer guidelines, and CIT policy.

12         B.    DSH Workgroup
13          The DSH small workgroup continued to meet weekly to discuss individual and

14   institutional level public health data for the purpose of ensuring safe transfers during the recent

15   statewide COVID-19 surge and moving forward, including transfers of patients pursuant to the

16   January 4, 2021 updated temporary transfer guidelines addressing patients with presumed

17   immunity. Additionally, unrelated to the subject of COVID-19, the small workgroup discussed

18   the creation of a new workgroup focused on DSH’s quality improvement system.

19   IV.   ADDITIONAL COVID-19 RELATED UPDATES.
20         A.    Movement Matrix
21         CDCR and CCHCS released the updated COVID-19 Screening and Testing Matrix for

22   Patient Movement (“Movement Matrix”) to the field on January 12, 2021. During the January 19

23   Task Force meeting, Plaintiffs again requested information about current practices and guidance

24   for transferring patients to or from closed units or institutions. CDCR confirmed that transfers to

25   MHCB and PIP units are deemed “necessary” and therefore transfers to and from such units at

26   closed institutions will generally continue, however if the receiving units have an active COVID-

27   19 outbreak, transfers may be limited or diverted to a different open MHCB or PIP bed. CDCR

28   confirmed it had provided trainings to the field on the new Movement Matrix. CDCR also stated
     [3677874.6]                                       6
                        Tenth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 7030 Filed 01/22/21 Page 7 of 7


 1   that there had been internal discussions regarding the point at which programming could resume

 2   generally, as a result of widespread immunity to COVID-19 (due to vaccination and/or prior

 3   infection in staff and patient populations), but no specific decisions had been made.

 4             B.    Stipulation for EOP Quarantine Space
 5             The parties briefly discussed the draft stipulation regarding EOP quarantine space,

 6   acknowledging that Defendants had received Plaintiffs’ January 19, 2021 revisions to

 7   Defendants’ January 13, 2021 proposal and would review them further.

 8             C.    Use of Force – Medical Emergencies and Involuntary Medications Policy
 9             The parties further discussed the recent draft of CDCR’s medical emergencies and

10   involuntary medications policy, provided to Plaintiffs on January 5, 2021. Plaintiffs committed to

11   send a letter on January 22, 2021 with further comments and Defendants committed to reviewing

12   Plaintiffs’ concerns and revising the language as consistent with the intent of the policy.

13   DATED: January 22, 2021                        Respectfully submitted,
14                                                  ROSEN BIEN GALVAN & GRUNFELD LLP
15

16                                                  By: /s/ Marc J. Shinn-Krantz
                                                        Marc J. Shinn-Krantz
17

18                                                  Attorneys for Plaintiffs

19   DATED: January 22, 2021                        XAVIER BECERRA
                                                    Attorney General
20                                                  Adriano Hrvatin
                                                    Supervising Deputy Attorney General
21

22
                                                    By: /s/ Lucas L. Hennes
23                                                      Lucas L. Hennes
                                                        Deputy Attorney General
24

25                                                  Attorneys for Defendants

26

27

28
     [3677874.6]                                           7
                            Tenth Joint Update on the Work of the COVID-19 Task Force (2:90-cv-00520 KJM-DB (PC))
